Citation Nr: 1534033	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-10 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to August 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied to reopen the Veteran's claim for entitlement to service connection for PTSD.  

The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder NOS.

The Veteran testified at a Central Office hearing in December 2013 before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

At the Veteran's Central Office hearing in December 2013, the Veteran submitted new evidence pertaining to his claim.  There is no waiver of agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  As this case is being remanded, the AOJ must consider the additional evidence received when it readjudicates the claim.  38 C.F.R. § 20.1304(c).

The Virtual VA paperless claims processing system contains the transcript from the December 2013 Central Office hearing and VA treatment records dated fromFebruary 2012 to May 2015.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative or not pertinent to the present appeal.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 2007 rating decision denied entitlement to service connection for PTSD based on the determination that there was no evidence showing PTSD was incurred in or aggravated by service, and because the evidence provided was insufficient to confirm a military stressor.  An unappealed November 2009 rating decision denied to reopen entitlement to service connection for an acquired psychiatric disorder based on the determination that the evidence submitted was not new and material.

2.  New evidence received since the November 2009 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The November 2009 rating decision, which denied the claim of service connection for an acquired psychiatric disorder, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2014).

2.  The additional evidence received since the November 2009 rating decision is new and material, and the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claim for entitlement to service connection for PTSD, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO issued a rating decision in February 2007 denying service connection for PTSD based on the determination that there was no evidence showing PTSD was incurred in or aggravated by service, and because the evidence provided was insufficient to confirm a military stressor.  The Veteran was notified of the February 2007 rating decision and of his appellate rights.  The Veteran did not appeal this rating decision, and therefore the February 2007 decision became final.  In April 2009, the Veteran filed a claim to reopen entitlement to service connection for a psychiatric condition, to include but not limited to, PTSD, depression, anxiety, panic attacks, and anger.  In a November 2009 rating decision, the RO denied to reopen service connection for a psychiatric condition based on a finding that the evidence submitted was not new and material.  In February 2011, the Veteran filed a claim to reopen the issue of entitlement to service connection for PTSD.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

At the time of the final rating decision in November 2009, whereby the RO denied service connection for a psychiatric condition, the evidence consisted of the Veteran's service treatment records, military personnel records, VA treatment records, internet articles, photographic evidence submitted by the Veteran, and the Veteran's PTSD stressor statements in support of the claim.  The Veteran's service treatment records were negative for treatment for or a diagnosis of a chronic psychiatric condition in service.  The Veteran's post-service treatment records revealed diagnoses of PTSD and depressive disorder NOS.  In the Veteran's PTSD stressor statement, he reported several stressors during his service in Kosovo, to include a suicide death and a fatal car accident.  The internet articles revealed that the suicide in Kosovo occurred on a date when the Veteran was not stationed in Kosovo.  The evidence also did not show that the Veteran witnessed the fatal car accident.  In January 2007, the RO issued a formal finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD.  In February 2007, the RO denied the claim for entitlement to service connection for PTSD based on the determination that there was no evidence showing PTSD was incurred in or aggravated by service, and because the evidence provided was insufficient to confirm a military stressor.  The Veteran did not appeal the denial, and it became final.  At the time of the final rating decision in November 2009, the Veteran did not submit any additional evidence in support of his claim.  The RO denied to reopen the claim for entitlement to service connection for a psychiatric condition based on the determination that new and material evidence had not been submitted.  The Veteran did not appeal the denied, and it became final.

The additional evidence presented since the final denial in November 2009 includes additional VA treatment records, a buddy statement from a soldier who served in Kosovo with the Veteran, and the Veteran's December 2013 Central Office hearing testimony.  The buddy statement confirmed that the Veteran witnessed the aftermath of the fatal vehicle accident in service.  In the Veteran's hearing, he testified as to other stressor events during service.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in November 2009, and it raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for PTSD.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

The Board observes that the Veteran has not been provided a VA examination with regard to his claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder NOS.  The Board finds, however, that Veteran has been diagnosed with an acquired psychiatric disorder.  Specifically, in a VA treatment record dated in January 2006 (less than one year after discharge), a VA psychiatrist diagnosed the Veteran with PTSD and depressive disorder NOS.  Various other VA mental health treatment records throughout the appeal period have confirmed diagnoses of PTSD and depressive disorder NOS.

The Veteran claim that his PTSD is related to his active duty service in Kosovo.  The Veteran reported three stressor events in service: riding in a convoy from Greece to Macedonia in an area with land mines; witnessing the aftermath of a fatal vehicle accident during this convoy in which a fellow soldier and two civilians were killed;  and an incident in which a fellow soldier committed suicide in a porta potty at camp.  Although the AOJ confirmed that the reported suicide occurred on a date when the Veteran was not stationed in Kosovo, the AOJ did not attempt to verify the Veteran's other claimed stressors.  In particular, the AOJ simply noted that the Veteran did not witness the fatal vehicle accident, and only heard about it.  However, in a buddy statement dated in December 2013, a fellow soldier corroborated the Veteran's story and indicated that he and the Veteran witnessed the aftermath of the fatal vehicle accident.  On remand, the AOJ should take appropriate action to verify the Veteran's claimed stressor(s) with the U.S. Army and Joint Service Records Research Center (JSRRC), or any other research/records center deemed appropriate.  If the Veteran's described stressor(s) lacks sufficient information for verification purposes, such should be noted in a formal finding.
 
Moreover, the Board observes that although an in-service stressor has not been verified, it is unclear whether the Veteran may have PTSD due to fear of hostile military or terrorist activity - a stressor that does not require independent verification.  See 38 C.F.R. § 3.304(f)(3).  

Given the aforementioned facts, the Board finds that there is no medical opinion of record that is adequate for adjudication purposes.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Under the duty to assist, a VA psychiatric examination is necessary to determine whether the Veteran has a current acquired psychiatric disorder that is related to his period of service, and in particular, whether he currently has PTSD under the diagnostic criteria of DSM-IV; and if so, whether such PTSD is due to any verified stressors, or at least in part to fear of hostile military activity.  

While on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a 38 C.F.R. § 3.159(b) letter, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Undertake any necessary development to independently verify the Veteran's described in-service stressors, to include his claim that he rode in a convoy from Greece to Macedonia in an area with land mines and his claim that he witnessed the aftermath of a fatal vehicle accident involving a fellow soldier and two civilians during this convoy.

Such verification efforts should include the U.S. Army and Joint Service Records Research Center (JSRRC), or any other agency deemed appropriate.  Any additional action necessary for independent verification of the particular alleged stressors, including follow-up action requested by the contacted entity, should be accomplished. 

If the search for corroborating information leads to negative results, the RO or AMC should notify the Veteran of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  If any described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

3.   Thereafter, schedule the Veteran for an appropriate
   VA examination to determine the nature and etiology
   of any acquired psychiatric disorder(s), to include 
   PTSD and depressive disorder NOS.  The Veteran's 
   claims folder and a copy of this remand must be made
   available to the examiner prior to the examination.  
   All tests and studies deemed necessary by the 
   examiner should be performed.  Based on a review of 
   the claims folder and the clinical findings of the 
   examination, the examiner must:
   
a) Identify any current acquired psychiatric 
disorder.
	
			b) For each acquired psychiatric disorder 
			identified, provide an opinion, as to whether it 
			is at least as likely as not (i.e., a 50 percent or 
			greater probability) that the disability is related 
			to the Veteran's period of military service, to 
			include his service in Kosovo and being in fear 
			of hostile military activity.  If specific stressors 
			have been verified, the examiner should also be 
			advised of such stressors.

The Board notes that "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

4.   After the development has been completed to the
   extent possible, adjudicate the claim of entitlement to
   service connection for an acquired psychiatric 
   disorder, to include PTSD and depressive disorder 
   NOS.  If any benefit sought remains denied, furnish 
   the Veteran a supplemental statement of the case and 
   return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


